Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  October 27, 2010                                                          Marilyn Kelly,
                                                                                Chief Justice

  140735 & (94)                                                      Michael F. Cavanagh
  140738                                                               Maura D. Corrigan
                                                                      Robert P. Young, Jr.
                                                                      Stephen J. Markman
                                                                      Diane M. Hathaway
                                                                     Alton Thomas Davis,
  AUTO-OWNERS INSURANCE COMPANY,                                                     Justices
          Plaintiff/
          Counter-Defendant/Appellee,
  v                                            SC: 140735
                                               COA: 277574
                                               Mason CC: 05-000436-CZ
  FERWERDA ENTERPRISES, INC., d/b/a
  HOLIDAY INN EXPRESS LUDINGTON,
            Defendant/
            Counter-Plaintiff/Appellant,
  and
  DARYL BRONKEMA, Next Friend of
  JACKSON THOMAS BRONKEMA,
  CALEB ANDREW BRONKEMA and
  SAVANNAH JOY BRONKEMA, and
  DARYL BRONKEMA, Individually,
  and MELISSA BRONKEMA,
             Defendants.
  _________________________________________/

  AUTO-OWNERS INSURANCE COMPANY,
          Plaintiff/
          Counter-Defendant/Appellee,
  v                                            SC: 140738
                                               COA: 277574
                                               Mason CC: 05-000436-CZ
  FERWERDA ENTERPRISES, INC., d/b/a
  HOLIDAY INN EXPRESS LUDINGTON,
            Defendant/
            Counter-Plaintiff/Appellee,
  and
  DARYL BRONKEMA, Next Friend of
  JACKSON THOMAS BRONKEMA,
                                                                                                               2


CALEB ANDREW BRONKEMA and
SAVANNAH JOY BRONKEMA, and
DARYL BRONKEMA, Individually, and
MELISSA BRONKEMA,
           Defendants-Appellants.
_________________________________________/

        By order of July 15, 2010, the Mason Circuit Court was directed to file its
clarification of the record on the issue of whether the trial court found that Auto-Owners’
claim was frivolous within the meaning of MCR 2.625(A)(2) and MCL 600.2591(3)(a)(i)
through (iii). On order of the Court, the Court having reviewed the findings of the Mason
Circuit Court, which found, under MCL 600.2591(3)(a)(ii) and (iii), that the plaintiff’s
arguments were inappropriate and devoid of arguable legal merit, the applications for
leave to appeal the January 28, 2010 judgment of the Court of Appeals are again
considered. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
VACATE the judgment of the Court of Appeals addressing attorney fees, and we
REINSTATE the trial court’s attorney fee award.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 27, 2010                    _________________________________________
       p1020                                                                 Clerk